Lewis, P.,
(concurring) said :
I concur in the opinion that the decree of the chancery court ought to he affirmed, and add a few words to what has been said by the court, only because of the reliance for the appellant upon the case of Yancey v. Field. It has been asserted that that was a case of a gift mortis causa, which this court refused to sustain because of its want of compliance with the statute now carried into section 2414 of the Code. In other words, that this court in that case construed that statute as applying to gifts mortis causa.
There is no warrant 'whatever for such a proposition.
In the first place, it was not claimed that' the alleged gift in that case was a gift of that description. On the contrary, it was distinctly claimed as a gift inter vivos. The petition filed in the lower court, after stating that Judge Field died indebted to Yancey, further averred as follows:
“ Your petitioners further represent that the said James P. Yancey, a short time before his death, gave to your petitioner, Edmonia, the indebtedness to him by the said R. H. Field, she, the said Edmonia, being a niece of the said James P. Yancey; that the bonds evidencing said indebtedness could not be delivered, as they had been filed with the commissioner in the said suit of Yancey v. Field. And your petitioners insist that they are, by virtue of the said gift, entitled to the said indebtedness, and to have the said debts endorsed for their benefit.”
The same counsel who prepared this petition argued the case for the appellees in this court, and both in his oral and printed arguments he insisted that the alleged gift wes valid as a completed gift inter vivos. In his brief, filed with the record, he said: “ The testimony proves not only the gift, but that it was a completed gift inter vivos.” And again : “ In the case at bar there is no claim by virtue of a nuncupative *71will or other testamentar}' act. From the' very first the gift was claimed as an, act inter vivos
It will thus be seen that the case was presented to the lower court and to this court as a gift inter vivos, and as such it was dealt with. As the appellees themselves admitted that there had been no delivery of the subject matter, that, as the court said, was decisive of the case, whether viewed as an intended gift inter vivos or mortis causa ; and this was all that was necessary to the decision of the case. Reference, however, was made in the opinion to some of the general principles of the common law relating to gifts, and to the difference between the two classes of gifts, attention being especially called to the necessity of a delivery in all cases. And as illustrative merely, or rather to call attention to the fact that the common law requirement of delivery in case of a verbal gift had been incorporated in our statute law, the statute was referred to.
The court, however, did not say the statute was intended to apply to gifts mortis causa, for no such question, as we have seen, was before the court, and, therefore, the expression of any opinion on that subject would have been purely obiter. This, indeed, is so obvious from the opinion itself that I ought, perhaps, to beg pardon for adding anything to what has been said in the opinion of the court in this case.